Exhibit 10.1



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
(FORM) [y80951y8095101.gif]

 



--------------------------------------------------------------------------------



 



Section B — Supplies or Services and Prices

                              UNIT                   Dollars,           ITEM NO
  SUPPLIES/SERVICES QUANTITY   U.S.   UNIT PRICE   AMOUNT  
0001
              $ 2,449,835.99  
 
                        Cost & Fixed Fee Base Year             CPFF            
Base Year Cost and Fixed Fee for the Littoral Expeditionary Autonomous          
  PowerBuoy (LEAP) System.        
 
                        In accordane with Statement of Work LEAP Buoy 1DIQ
Contract Task Order 1        
 
                        FOB: Destination             PURCHASE REQUEST NUMBER:
91521426        
 
                        ESTIMATED COST   $ 2,268,366.66       FIXED FEE   $
181,469.33  
 
                      TOTAL EST COST + FEE   $ 2,449,835.99         ACRN AA   $
2,449,835.99       CIN: 915214260001        

                              UNIT       AMOUNT   ITEM NO   SUPPLIES/SERVICES
QUANTITY   Group   UNIT PRICE   NSP  
0002
                        Contract Data Requirements List             CPFF        
 
                        CDRL A0001 in accordance with the Statement of Work
Section 5.1 on basic contract for Contractors Progress, Status and Management
Report. Delivery dates: 15th day of the month for work performed in the previous
month. Deliveries shall go to the Contracting Officer’s Representative. Craig
Bleile at craig.bleile@navy.mil. Referenced in Section J.        
 
  FOB: Destination                
 
                   
 
  ESTIMATED COST   $ 0.00  
 
  FIXED FEE   $ 0.00  
 
                 
 
  TOTAL EST COST + FEE   $ 0.00  

 



--------------------------------------------------------------------------------



 



Section C — Descriptions and Specifications
STATEMENT OF WORK
Littoral Expeditionary Autonomous Power (LEAP) Buoy
IDIQ Contract Task Order 1
Statement of Work
Prepared For:
Ocean Power Technologies Inc. (OPT)
1590 Reed Road
Pennington. NJ 08534
Prepared By:
NIJWC Division, Keyport





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1.0 Introduction
    5  
1.1 Background
    5  
1.2 Program Overview
    6  
1.3 Scope
    6  
2.0 SYSTEM REQUIREMENTS
    8  
2.1 System Functional Requirements
    8  
2.2 Subsystem Requirements
    8  
2.3 Environmental Requirements
    8  
3.0 STATEMENT OF WORK
    9  
3.1 Task 1: LEAP VDST Requirements Analysis and Definition
    9  
3.2 Task 2: Systems Engineering Planning
    9  
3.3 Task 3: Design LEAP VDST Subsystems
    9  
3.3.1 Design PowerBuoy Power Take-Off (PTO) Subsystem
    9  
3.3.2 Configure FIE Radar System
    10  
3.3.3 Design Vessel Detection Processor
    10  
3.3.4 Design [**] Network Interface Processor
    10  
3.3.5 Configure [**] System
    10  
3.4 Task 4: Build and Test Prototype Subsystems
    10  
3.4.1 Build and Test PowerBuoy PTO Subsystem
    10  
3.4.2 Build and Test HF Radar System
    10  
3.4.3 Build and Test Vessel Detection Processor
    11  
3.4.4 Configure and Test [**] Network Interface Processor
    11  
3.4.5 Configure and Test [**] System
    11  
3.5 Task 5: Preliminary Subsystem Testing
    11  
3.6 Task 6: Test Data Reduction and Analysis
    11  
3.7 Task 7: Real-Time System Transition Studies
    11  
3.8 Task 8: Follow-on Work
    12  
3.9 Task 9: Program Management
    12  
4.0 DELIVERABLES
    13  
4.1 Documentation
    13  
5.0 Government Furnished Items
    14  
5.1 Government Furnished Information (GFI).
    14  
5.2 Return of Government Furnished Items.
    14  
6.0 Deliverables
    15  
7.0 Special Conditions
    16  
7.1 SB1R Phase 111
    16  
7.2 SBIR Data Rights
    16  
7.3 Packaging and Marking
    16  

4



--------------------------------------------------------------------------------



 



1.0 Introduction
     1.1 Background
The Littoral Expeditionary Autonomous Power Buoy (LEAP) System is established to
enhance the Navy’s Anti-Terrorism/Force Protection (ATIFP) by providing
persistent afloat and port maritime surveillance in the near coast, harbors,
piers and littorals worldwide. Waterborne threats, both domestic and overseas,
that include boats, swimmers, mini-subs, autonomous vehicles, and highly lethal
submerged mines form a substantial window of vulnerability for naval and
civilian assets. A viable system for protecting critical infrastructure and
military assets from surprise maritime terrorist attacks must include a system
that detects and locates surface and subsurface threats. There is a need for
persistent and dependable, long-term operation of a surveillance network to
provide operational surface vessel tracking capabilities to prevent attacks from
small, high-speed vessels. This effort is intended to provide capabilities that
bring persistent power at sea to provide power to forward deployed sensors and
communications equipment that can detect, track and communicate target
information in sufficient time in order to provide decision making capability
and operational execution against such threats.
[**]
     1.2 Program Overview
The LEAP Program objective is to leverage a combination of existing technologies
which includes a wave energy conversion buoy, sensors and communications systems
to improve force protection by combining their features and capabilities into a
single system. The systems integration shall be achieved through the use of the
[**] for integrating with sub-systems and to create a flexible and net-centric
architecture that can be distributed across multiple nodes and present a unified
Common Operating Picture (COP) to the operators.
The LEAP Program is based on the Ocean Power Technologies (OPT) PowerBuoy® wave
energy conversion system, which is an enabling technology for providing power to
remote. at-sea sensors and communications technologies. The operational
experience and user inputs gained from ocean demonstrations shall indicate those
features to be implemented to increase the capability in the near term and
provide the cornerstone for further technological enhancements.
     1.3 Scope
The scope of this Task Order 1 Statement of Work covers tasks to be performed
during Year 1 (the Base Year) of a proposed four-year program to develop a
LEAP-based Vessel Detection System Testbed (VDST). The VDST shall be deployed
off the Atlantic coast of New Jersey and used to develop and test hardware and
software technology for real-time detection of vessels in its littoral coverage
area.

5



--------------------------------------------------------------------------------



 



The VDST system architecture shall be based on:

  •   OPT’s PowerBuoy Wave Energy Conversion (WEC) technology, which provides a
persistent at-sea buoy platform for HE radar transmitters     •   COTS
multistatic HF radar equipment developed by [**], including at-sea transmitters
and shore-based radar transceivers     •   The existing Rutgers Coastal Ocean
Observatory Laboratory (COOL) facility     •   New radar signal processing and
vessel detection algorithms to be developed by Rutgers Institute of Marine And
Coastal Sciences, [**]     •   [**] which provides a Common Operating Picture to
the user.

6



--------------------------------------------------------------------------------



 



Major tasks currently planned for this Task Order in the Base Year of the
contract are:

  •   Development and laboratory testing of the PowerBuoy Power Take-off
(PTO) subsystem
    •   Deployment of first VDST shore station and HF radar transceiver     •  
Development and testing of radar signal processing and non-real-time vessel
detection algorithms based [**], using VDST shore station in conjunction with an
existing radar shore site     •   Initial investigations of [**] and signal
processing algorithms

7



--------------------------------------------------------------------------------



 



2.0 SYSTEM REQUIREMENTS
     2.1 System Functional Requirements
The LEAP Vessel Detection System shall:

  •   Detect small surface vessels within its coverage area     •   Provide
vessel detection reports to the [**] using standard communications protocols and
message formats     •   Meet applicable environmental requirements     •  
Support extended deployment lifetimes and 24/7 operation     •   Be scalable to
large coverage areas.

     2.2 Subsystem Requirements
Detailed requirements for each major LEAP VDST subsystem shall be developed
under Task 1, Requirements Analysis and Definition. Subsystem requirements shall
be documented in deliverable reports as defined in Institute of Electrical &
Electronics Engineers, Inc. (IEEE) Standard 1220 processes, such as System
Requirements Specifications (SRS) and Interface Control Documents (ICD).
     2.3 Environmental Requirements
Environmental requirements shall be defined separately for at-sea and onshore
subsystems.

8



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 9 of 21
3.0 STATEMENT OF WORK
     3.1 Task 1: LEAP VDST Requirements Analysis and Definition

  •   Define detailed system requirements

  •   Vessel detection parameters and probabilities     •   Detailed
environmental requirements     •   Shore station infrastructure     •  
Deployment and recovery infrastructure     •   Communications network
infrastructure     •   Extended lifetime and deployment area considerations    
•   Integration with [**] and other Navy/Coast Guard (CG) systems

  •   Define detailed program objectives and test requirements

  •   Develop phased VDST implementation plan     •   Develop detailed test
plans     •   Define post-processing data analysis and management methods     •
  Establish performance objectives

     3.2 Task 2: Systems Engineering Planning
The contractor shall use a formal process development methodology to plan and
control all aspects of system development. The methodology used shall be
tailored from the requirements of IEEE Std 1220-2005. The contractor team shall
develop a System Engineering Management Plan in accordance with IEEE 1220
including:

  •   Interface definitions     •   Subsystem functional requirements     •  
Hardware/Software (NW/SW) tradeoffs     •   Commercial Off The Shelf (COTS) vs.
custom design     •   Applicability of existing equipment/facilities     •  
Real-time system and transition requirements     •   Requirements documents

     3.3 Task 3: Design LEAP VDST Subsystems
The contractor shall investigate technical trade-offs. conduct laboratory
investigations and develop detailed hardware/software designs for each
subsystem, as follows. Design documents shall be developed in standard and
contractor formats.
          3.3.1 Design PowerBuoy Power Take-Off (PTO) Subsystem

  •   Develop PTO requirements specification     •   Develop PTO subsystem
design specifications     •   Conduct PTO conceptual design and trade-offs     •
  Develop detailed H W/SW designs     •   Develop manufacturing drawings

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 10 of 21

  •   Conduct design reviews 3.3.2

          Configure HF Radar System

  •   Procure COTS [**] (1 unit), to be deployed at first VDST shore station.
This consists of radar transmitter, receiver and radar signal processor.     •  
Procure and install COTS [**] (1 unit)     •   Identify potential locations for
radar systems     •   Procure and install COTS [**] Software Package [**] (1
unit), to be deployed at first VDST shore station     •   Procure COTS [**] (1
unit), to be deployed on PowerBuoy platform

          3.3.3 Design Vessel Detection Processor

  •   Define and optimize threshold levels for vessel detection     •   Define
and optimize background noise levels for vessel detection     •   Define and
optimize integration times for vessel detection

          3.3.4 Design [**] Network Interface Processor

  •   Define host and network requirements     •   Define LEAP VDST interface  
  •   Define [**] protocol and network interfaces     •   Evaluate Government
Furnished (GFI) Software used in [**] and CG systems     •   Design [**] message
processing SW     •   Design [**] network protocol/interface processing SW

          3.3.5 Configure [**] System

  •   Configure [**] system for LEAP testing using COTS I-IW and GFI SW

     3.4 Task 4: Build and Test Prototype Subsystems
          3.4.1 Build and Test PowerBuoy PTO Subsystem

  •   PTO manufacturing and procurement     •   Perform acceptance testing of
PTO components     •   Perform preliminary PTO system integration     •  
Conduct PTO laboratory testing and measure power generation capacity     •  
Perform redesign/rework as needed

          3.4.2 Build and Test HF Radar System

  •   Install and calibrate first High Frequency (HF) radar system at shore
station     •   Configure and integrate [**] transmitter electronics

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 11 of 21
          3.4.3 Build and Test Vessel Detection Processor

  •   Test and analyze performance of vessel detection processor, based on
bistatic operation using first VDST shore station and existing Rutgers shore
site     •   Examine environmental conditions (sea state, radio interference,
external noise) impacting performance of VDST     •   Plan development for real
time VDST

          3.4.4 Configure and Test [**] Network Interface Processor

  •   Configure standard Wintel host and network interfaces     •   Develop and
test LEAP VDST interface     •   Develop and test [**] protocol and network
interfaces     •   Integrate GFI SW as needed     •   Develop and test [**]
message processing SW     •   Develop and test [**] network protocol/interface
processing SW     •   Software integration and standalone testing

          3.4.5 Configure and Test [**] System

  •   Procure COTS HW (Wintel, Sun server for Common Joint Mapping Tool Kit)    
•   Install GFI [**] SW     •   Preliminary SW testing and familiarization

     3.5 Task 5: Preliminary Subsystem Testing

  •   Radar/VDST integration testing     •   VDST/[**] integration testing     •
  [**] integration testing     •   VDST/[**] integration testing

     3.6 Task 6: Test Data Reduction anti Analysis

  •   Correlation of VDST results with known shipping traffic     •  
Correlation of VDST results with known ambient wave climate     •   VDST
performance analysis including detection and false alarm probabilities and
dependence on ambient wave/wind climates     •   Identify and resolve anomalies

     3.7 Task 7: Real-Time System Transition Studies

  •   Develop real-time vessel detection system architecture     •   Investigate
technical trade-offs in conversion from offline to real-time signal processing
and vessel detection algorithms     •   Investigate signal processing
partitioning between VDST and [**] trackers and data fusion framework     •  
Plan phased implementation of real-time system

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 12 of 21
     3.8 Task 8: Follow-on Work

  •   Develop recommendations for follow-on work     •   Identify key
performance drivers and operational improvements     •   Identify production
transition issues and risk mitigation strategies

     3.9 Task 9: Program Management
The contractor shall designate a project manager who shall be responsible for
the control and coordination of all work performed on this delivery order. The
contractor shall provide the project manager’s name, in writing, to the PCO
within 7 days after issuance of delivery order.The contractor PM shall establish
and maintain a program plan, schedules, budgets, work assignments/allocations,
and delivery plans.

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 13 of 21
4.0 DELIVERABLES
     4.1 Documentation
Documentation deliverables are shown in Table 1. These deliverables may be
revised as necessary in accordance with the IEEE Std 1220 process development
methodology to be used in the proposed program.

         
B001
  System Specification   One time
 
       
B002
  System Interface Specification   One time
 
       
B003
  Subsystem Specification   One per subsystem
 
       
B004
  Subsystem Interface Specifications   One per subsystem
 
       
B005
  Subsystem Integration Test Plan   One time
 
       
B006
  System Test Plan   One time
 
       
B007
  System Test Results   One time
 
       
B008
  Program Status Report   bimonthly
 
       
B009
  Final Technical Report for Task Order I   One time

Table 1: Deliverable Documentation

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 14 of 21
5.0 Government Furnished Items
     5.1 Government Furnished Information (GFI).
The contractor shall identify and request any Government Furnished Information
(GFI) deemed necessary to complete SOW requirements. The Government will assist
the contractor in obtaining information. This includes technical manuals,
training materials and information. drawings, specifications. procedures,
processes, and quality system documents required for the performance of
engineering, logistics. and technical support. Software related to the [**] will
be made available for use on contractor hardware to assist in integration
tasking, if the contractor should desire. The government shall assist in loading
and configuring [**] software at Keyport. Wa. As required.
     5.2 Return of Government Furnished Items.
All GFI and GFE provided to or acquired by the contractor shall be returned to
the Government upon completion of assigned tasking.

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 15 of 21
6.0 Deliverables
The Contractor shall provide data in accordance with the Statement of Work
(SOW) and DD Form 1423, CDRLs, as specified under each task order issued under
this contract. The base SOW contains the following deliverable data:

                  CDRL   SOW PARA   TITLE OF DATA ITEM   FREQUENCY
A001
    5.1     Contractors Progress, Status and Management Report   15th day of the
month for work performed in the previous month.

Documentation shall be delivered to the Government in MS Office soft copy format
and hard copy using Contractor format. If unable to submit electronically, data
shall be provided by mail to: Craig M. Bleile. NAVSEA KPWA 44, 610 Dowell
Street, Keyport, WA 98345-7610.

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 16 of 21
7.0 Special Conditions
The following special conditions shall apply to the contractor in the
performance of the tasks under this IDIQ contract.
     7.1 SBIR Phase III
The LEAP technology was originally developed under the Small Business Innovation
Research (SBIR) Program. specifically Topic Number N00-116. entitled Modular
100kW Wave Powered Electric Generator (SBIR Phase I Contract Number
N00014-01-M-0041 and Phase 11 Contract Number N00014-02-C-0034). The work to be
performed under this IDIQ contract extends the work performed under these prior
SBIR Phase I and Phase II contracts, and as such is accorded all rights of an
SBIR Phase III funding agreement.
     7.2 SBIR Data Rights
This contract incorporates the following clause:
DFARS 252.227-7018 Rights In Noncommercial Technical Data And Computer
Software—Small Business Innovation Research (SBIR) Program (JUN 1995) (Also
applies to STTR programs)
     7.3 Packaging and Marking
Preservation, packaging, packing and marking of all deliverable contract line
items shall conform to normal commercial packing standards to assure safe
delivery at destination.
All reports. briefs, technical documents, etc. submitted to the Government under
this contract should contain the following legend:
SBIR or STTR DATA RIGHTS

     
Topic Numbers:
  N95-074 and N00-116
Contract No.:
  N00014-09-C-01 15
Contractor Name:
  Ocean Power Technologies, Inc.
Contractor Address:
  1590 Reed Road; Pennington, NJ 08534-5010

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose technical data or computer software marked with this legend are
restricted as provided in paragraph (b)(4) of DFARS 252-227-7018. Rights in
Noncommercial Technical Data and Computer Software—Small Business Innovative
Research (SBIR) Program.

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 17 of 21
Section E — Inspection and Acceptance
INSPECTION AND ACCEPTANCE TERMS
Supplies/services will be inspected/accepted at:

                  CLIN   INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY
0001
  Destination   Government   Destination   Government
0002
  Destination   Government   Destination   Government

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 18 of 21
Section F — Deliveries or Performance
DELIVERY INFORMATION

                  CLIN   DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC
 
               
0001
  POP 25-SEP-2009 TO
24-SEP-2010   N/A   NAVAL UNDERSEA WARFARE CENTER RECEIVING
OFFICER
ATTN: DIVISION KEYPORT SUPPLY
OFFICER
BLDG 893
610 DOWELL STREET
KEYPORT WA 98345-7610
360 396-2776
FOB: Destination   N00253  
0002
  POP 25-SEP-2009 TO
24-SEP-2010   N/A   N/A
FOB: Destination    

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 19 of 21
Section G — Contract Administration Data
ACCOUNTING AND APPROPRIATION DATA
AA: 1791319 75XZ 253 SASLM 0 068342 2D 527530 9D90A000C0NO
AMOUNT: $2,449,835.99
CIN 915214260001: $2,449,835.99

                          CLIN   JOB ORDER   FUNDS EXP. DATE   FUNDED QTY  
FUNDED AMT
0001
  0195SBR   30-SEP-2009     1.00     $ 2,449,835.99  

CLAUSES INCORPORATED BY FULL TEXT
HQ G-2-0007 INVOICE INSTRUCTIONS (NAVSEA) (OCT 2006)
     (a) In accordance with the clause of this contract entitled “ELECTRONIC
SUBMISSION OF PAYMENT REQUESTS" (DFARS 252.232-7003), the Naval Sea Systems
Command (NAVSEA) will utilize the DoD Wide Area Workflow Receipt and Acceptance
(WAWF) system to accept supplies/services delivered under this contract. This
web-based system located at https://wawf.eb.mil provides the technology for
government contractors and authorized Department of Defense (DoD) personnel to
generate, capture and process receipt and payment-related documentation in a
paperless environment. Invoices for supplies/services rendered under this
contract shall be submitted electronically through WAWF. Submission of hard copy
DD250/invoices may no longer be accepted for payment.
     (b) It is recommended that the person in your company designated as the
Central Contractor Registration (CCR) Electronic Business (EB) Point of Contact
and anyone responsible for the submission of invoices, use the online training
system for WAWF at http://wawftraining.com. The Vendor. Group Administrator
(GAM), and sections marked with an asterisk in the training system should be
reviewed. Vendor Quick Reference Guides also are available at
http://acquisition.navy.mil/navyaos/content/view/ful1/3521/. The most useful
guides are “Getting Started for Vendors” and “WAWF Vendor Guide”.
     (c) The designated CCR EB point of contact is responsible for activating
the company’s CAGE code on WAWF by calling 1-866-618-5988. Once the company is
activated. the CCR EB point of contact will self-register under the company’s
CAGE code on WAWF and follow the instructions for a group administrator. After
the company is setup on WAWF, any additional persons responsible for submitting
invoices must self-register under the company’s CAGE code at
https://wawf.eb.mil.
     (d) The following information regarding invoice routing is provided for
completion of the invoice in WAWF:

      WAWF Invoice Ty pe   Cost Voucher
Pay DoDAAC
  HQ0337
Admin DODAAC
  S3915A
Inspection
  Desination
Acceptance
  Desination
Fast Pay (FAR 52.213-1 required)
  No

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 20 of 21

      WAWF Invoice Ty pe   Cost Voucher
Ship To Code (DoDAAC)
  N00253
LPO DODAAC (if applicable)
  ***
DCAA DODAAC (if applicable)
  HAA310
Applicable CLIN/SLIN
  0001

For detailed instructions on submitting documents in WAWF, please review the
information posted at the following link:
http://acquisition.navy.mil/rda/home/acquisition_one_source/ebusiness/don_ebusiness_solutions/wawf_overview/vendor_information
Attachments created in any Microsoft Office product may be attached to the WAWF
invoice, e.g., backup documentation, timesheets. etc. Maximum limit for size of
each file is 2 megabytes. Maximum limit for size of files per invoice is 5
megabytes.
(e) Before closing out of an invoice session in WAWF, but after submitting the
document(s), you will be prompted to send additional email notifications. Click
on “Send More Email Notification” and add the acceptor/receiver email addresses
noted below in the first email address block, and add any other additional email
addresses desired in the following blocks. This additional notification to the
government is important to ensure that the acceptor/receiver is aware that the
invoice documents have been submitted into WAWF.
Send Additional Email Notification To:
Receiptcontrol.nuwckpt.fct@navy.mil
Tariq.al-agba@navy.mil
Craig.bleile@navv.mil
(f) The contractor shall submit invoices for payment per contract terms and the
government shall process invoices for payment per contract terms.
(g) For specific questions regarding your invoice please contact the Keyport
Vendor Pay group at (360) 315-8500 or at vendorpay.nuwckpt.fct@navy.mil. If you
have any questions regarding WAWF, please contact the WAWF helpdesk at the above
1-866 number or the NAVSEA WAWF point of contact Margaret Morgan at
(202) 781-4815 or margaret.morgan@navy.mil.
(End of Text)

 



--------------------------------------------------------------------------------



 



N00253-09-D-0005
0001
Page 21 of 21
Section J — List of Documents, Exhibits and Other
Attachments LIST OF ATTACHMENTS
Attachment
1. Contract Data Requirements List (CDRL) A0001

 



--------------------------------------------------------------------------------



 



() [y80951y8095102.gif]

 